Citation Nr: 0636016	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1981.  He died in February 2004, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the RO in 
June 2004 and May 2005.  

The Board has accepted the appellant's May 2006 
videoconference hearing testimony in lieu of a formal 
Substantive Appeal on the accrued benefits issue.  38 C.F.R. 
§ 20.202.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  




REMAND

The veteran's February 2004 death certificate indicates that 
the immediate cause of his death was aspiration, with syncope 
and cardiac ischemic diseases listed as underlying causes.  

As currently constituted, the veteran's claims file contains 
extensive records of private medical treatment through July 
2003.  The next set of medical records contained in the 
claims file is dated in February 2004, from the medical 
facility where he died.  The claims file includes no 
treatment records from the interim seven-month period.  

During her May 2006 hearing, however, the appellant specified 
that the veteran was having "significant heart problems 
prior to his death."  She further indicated that he was on 
dialysis "only for about six months before he passed away."  
It is thus necessary that the RO contact the appellant in 
furtherance of obtaining records of treatment from the seven-
month gap between the veteran's documented July 2003 
treatment and his death in February 2004.  See 38 C.F.R. 
§ 3.159(c)(1).  

Additionally, during her May 2006 hearing, the appellant 
noted that the veteran was receiving Social Security 
Administration (SSA) benefits at the time of his death.  The 
medical file corresponding to the award of SSA benefits will 
also need to be obtained, pursuant to 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding her claims.  The 
letter must inform the appellant about 
the information and evidence that is 
necessary to substantiate the claims, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

The appellant should also be notified 
that, in cases where service connection 
is granted, both a disability evaluation 
and an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary releases 
from the appellant, with full provider, 
date ,and address information, all 
records of medical treatment from the 
period from July 2003 to February 2004 
which are not currently associated with 
the veteran's claims file should be 
requested.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the  claims 
file.  

3.  The RO should also contact SSA and 
request copies of the medical records 
upon which the reported grant of benefits 
was predicated.  All records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

4.  After completion of the above 
development, the appellant's claims of 
service connection for hepatitis C, for 
accrued benefits purposes; and service 
connection for the cause of the veteran's 
death should be readjudicated.  If the 
determination of either claim remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


